Citation Nr: 9921658	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  97-34 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for irritable 
bowel syndrome.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a May 
1997 rating decision of the Nashville, Tennessee, Regional 
Office (RO), which determined that new and material evidence 
had not been submitted with which to reopen the veteran's 
claim for entitlement to service connection for irritable 
bowel syndrome.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.

Entitlement to service connection for irritable bowel 
syndrome was originally denied by rating action dated in 
December 1991.  The veteran filed a timely notice of 
disagreement but did not perfect an appeal as to this issue.


FINDINGS OF FACT

1.  A December 1991 RO decision denied entitlement to service 
connection for irritable bowel syndrome.  The veteran did not 
perfect an appeal regarding that decision.

2.  The evidence submitted subsequent to the December 1991 RO 
decision bears directly and substantially on the specific 
matter of the veteran's claim of entitlement to service 
connection for irritable bowel syndrome.

3.  The veteran's irritable bowel syndrome is of service 
origin.


CONCLUSIONS OF LAW

1.  The evidence received since the December 1991 RO 
decision, which denied entitlement to service connection for 
irritable bowel syndrome, is new and material and the 
veteran's claim has been reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. § 3.156 (1998).

2.  The veteran's irritable bowel syndrome was incurred in 
service.  38 U.S.C.A. §§  1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection may be granted for a 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (1998).

In addition, entitlement to service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The evidence of record at the time of the December 1991 
decision is briefly summarized.  The veteran's service 
medical records reveal that upon entrance to active service 
there was no indication of irritable bowel syndrome and the 
veteran indicated that he did not then have, nor did he ever 
have, stomach, liver or intestinal trouble.  Service medical 
records dated in June 1989 showed that the veteran was 
treated for complaints of stomach cramps and difficulty with 
bowel movements for the prior three weeks.  

A service medical record dated in April 1990 show that the 
veteran reported nausea, vomiting, cramping and diarrhea.  
The assessment was acute gastroenteritis.  A service medical 
record dated in June 1990 show that the veteran reported 
intermittent severe stomach pains.  The assessment was 
constipation.  Service medical records dated August 16, 1990, 
reveal that the veteran was treated at the emergency room 
with complaints of stomach pain and bloating.  The impression 
was possible irritable bowel syndrome.  The associated 
consultation record shows an impression of irritable bowel 
syndrome with instructions to rule out other causes.  He was 
seen at the emergency room later in August 1990 with a 
diagnosis of irritable bowel syndrome. 

A master problem list included in the veteran's service 
medical records shows that the veteran had irritable bowel 
syndrome in October 1990.  Service medical records dated in 
October 1990, December 1990, and February 1991 all show that 
the veteran was treated for symptoms which included abdominal 
pains, vomiting, diarrhea, constipation, and nausea.  An 
upper gastrointestinal series in October 1990 was negative.

In December 1991, the RO denied entitlement to service 
connection for bowel syndrome indicating that the although 
the veteran was treated in service for possible irritable 
bowel syndrome, the last gastrointestinal test series done in 
October 1990 showed no evidence of any chronic 
gastrointestinal disease.  The veteran was notified of this 
denial and of his appellate rights.  He did not perfect an 
appeal regarding this decision.  The December 1991 decision 
is final.  38 U.S.C.A. § 7105 (West 1991).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  New and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (1998).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand. Id.

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The evidence received subsequent to the December 1991 RO 
decision includes VA medical records, medical treatises 
submitted by the veteran, and private medical expert 
affidavits submitted on behalf of the veteran.

VA outpatient treatment records dated in August 1996 To 
October 1996 show that the reported symptoms of abdominal 
pain, nausea, vomiting, diarrhea and constipation.  He 
indicated that these symptoms have persisted since 1989 while 
on active duty.  The assessment was possible irritable bowel 
syndrome versus dysmotility problem. 

A VA outpatient treatment record dated in October 1996 shows 
that the veteran primarily reported diarrhea.  The impression 
was chronic diarrhea, probable irritable bowel syndrome.  A 
VA outpatient treatment record dated in November 1996 shows 
that the veteran reported intermittent diarrhea and 
constipation since 1989.  He reported frequent daily bloating 
and cramping.  The assessment was probable irritable bowel 
syndrome with upper non-ulcerative dyspepsia, but need to 
rule out thyroid-stimulating hormone malabsorption and 
endocrine abnormality.  

A VA outpatient treatment record dated in February 1997 shows 
that the veteran was seen for follow-up laboratory testing.  
The upper gastrointestinal series, barium enema and flexible 
sigmoidoscopy were all within normal limits.  The assessments 
were chronic irritable bowel syndrome and nonulcerative 
dyspepsia.

The veteran submitted several private medical expert 
affidavits dated in November 1997.  An affidavit from an 
Assistant Professor of Medicine at the University of 
Tennessee asserts that once a person has been diagnosed with 
irritable bowel syndrome, it is a condition that will remain 
with that person, and that there is no cure for that 
condition.  He opined that if the veteran was properly 
diagnosed with irritable bowel syndrome while on active duty 
and then properly diagnosed with irritable bowel syndrome 
subsequent to service, there is more than a reasonable 
possibility that there is an apparent chronicity or 
continuity of symptomatology of said syndrome.

An affidavit from another of the veteran's private 
physicians, also dated in November 1997, indicates that since 
the veteran was diagnosed and/or treated for irritable bowel 
syndrome while on active duty, and then diagnosed and/or 
treated for irritable bowel syndrome at the VA medical center 
in Memphis, it is his expert opinion that the two are 
causally connected and that the current condition is a 
continuity of symptomatology which he incurred while on 
active duty.

The veteran also submitted substantially similar affidavits 
from an additional private physician and two registered 
nurses also dated in November 1997.

The Board finds that the foregoing evidence is new because it 
is not cumulative.  Moreover, it is material because the VA 
outpatient treatment records confirm the presence of 
irritable bowel syndrome and the private medical affidavits 
are probative as to the etiology of the irritable bowel 
syndrome.  Therefore, the Board finds that the veteran's 
claim of entitlement to service connection for irritable 
bowel syndrome is reopened on a direct basis per 38 C.F.R. 
§ 3.156 (1998).

Having reopened the claim, the Board must now consider 
whether it may render a pertinent decision based on a de novo 
review of the record. See Bernard v. Brown, 4 Vet.App. 384 
(1993).  The evidence of record demonstrates that the veteran 
did not have irritable bowel syndrome upon entrance to active 
duty.  Service medical records reveal that the veteran was 
treated on numerous occasions for symptoms associated with 
irritable bowel syndrome during his period of active service.  
Specifically, in August 1990, a diagnosis of irritable bowel 
syndrome was established.  

Additionally, VA outpatient treatment records show that the 
veteran was treated for symptoms associated with irritable 
bowel syndrome in 1996 and 1997 with a diagnosis of irritable 
bowel syndrome rendered in February 1997.  Furthermore, the 
veteran reported that his symptoms have been chronic in 
nature since 1989.  The veteran's statements describing the 
symptoms associated with his cervical spine disability are 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Private medical affidavits dated in November 1997 indicate 
that if the veteran was properly diagnosed with irritable 
bowel syndrome while on active duty and then properly 
diagnosed with irritable bowel syndrome subsequent to 
service, there is more than a reasonable possibility that 
there is an apparent chronicity or continuity of 
symptomatology of the irritable bowel syndrome.  
Additionally, the affidavits offer opinions that the 
irritable bowel syndrome diagnosed in service and that 
diagnosed subsequent to service are causally connected.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102 (1998).  

The Board finds that the current evidence is in equipoise.  
As such, the benefit of the doubt is in favor of the veteran.  
Accordingly service connection for irritable bowel syndrome 
is warranted.


ORDER

Entitlement to service connection for irritable bowel 
syndrome is granted.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

